    Case
     Case1:18-cr-00693-RMB
          1:18-cr-00693-RMB Document
                             Document216-2 Filed06/02/20
                                      218 Filed  05/27/20 Page
                                                           Page11ofof13
                                                                      13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA
                                  :         CONSENT PRELIMINARY ORDER
          - v. -                            OF FORFEITURE AS TO
                                  :         SPECIFIC PROPERTIES/
HARALD JOACHIM VON DER GOLTZ,               MONEY JUDGMENT
    a/k/a “H.J. von der Goltz,”   :
    a/k/a “Johan von der Goltz,”            S6 18 Cr. 693 (RMB)
    a/k/a “Jochen von der Goltz,” :
    a/k/a “Tica,”
    a/k/a “Tika,”                 :

                   Defendant.     :
- - - - - - - - - - - - - - - - - x

            WHEREAS, on or about December 5, 2019, HARALD JOACHIM

VON DER GOLTZ, a/k/a “H.J. von der Goltz,” a/k/a “Johan von der

Goltz,” a/k/a “Jochen von der Goltz,” a/k/a “Tica,” a/k/a “Tika,”

(the “defendant”), and another, was charged in nine counts of a

ten-count   Superseding    Indictment,     S6   18   Cr.   693   (RMB)     (the

“Indictment”), with conspiracy to commit tax evasion, in violation

of Title 18, United States Code, Section 371 (Count One); wire

fraud, in violation of Title 18, United States Code, Sections 1343

and 2 (Count Two); money laundering conspiracy, in violation of

Title 18, United States Code, Section 1956(h) (Count Three);

willful failure to file an FBAR, in violation of Title 31, United

States Code, Sections 5314 and 5322(a); Title 31, Code of Federal

Regulations, Sections 1010.350, 1010.306(c, d), and 1010.840(b);

Title 18, United States Code, Section 2 (Counts Four through

Seven); and false statements, in violation of Title 18, United

States Code, Sections 1001(a)(2) and 2 (Counts Eight and Nine);
    Case
     Case1:18-cr-00693-RMB
          1:18-cr-00693-RMB Document
                             Document216-2 Filed06/02/20
                                      218 Filed  05/27/20 Page
                                                           Page22ofof13
                                                                      13



           WHEREAS, the Indictment included a forfeiture allegation

as to Count Two of the Indictment, seeking forfeiture to the United

States,   pursuant   to   Title   18,    United   States    Code,    Section

981(a)(1)(C) and Title 28, United States Code, Section 2461, of

all property, real and personal, which constitutes or is derived

from proceeds traceable to the commission of the offense charged

in Count Two of the Indictment, including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of the offense charged in

Count Two of the Indictment;

           WHEREAS, the Indictment included a forfeiture allegation

as to Count Three of the Indictment, seeking forfeiture to the

United States, pursuant to Title 18, United States Code, Section

982(a)(1), of all property, real and personal, involved in the

offense charged in Count Three of the Indictment or any property

traceable to such property, including but not limited to a sum of

money in United States currency representing the amount of property

involved in the offense charged in Count Three of the Indictment;

in the offense charged in Count Three of the Indictment;

           WHEREAS, the Indictment also included a substitute asset

provision providing notice that if as a result of the defendant’s

actions or omission forfeitable property is unable to be located

or obtained, the United States would seek, pursuant to Title 18,
    Case
     Case1:18-cr-00693-RMB
          1:18-cr-00693-RMB Document
                             Document216-2 Filed06/02/20
                                      218 Filed  05/27/20 Page
                                                           Page33ofof13
                                                                      13



United States Code, Section 981 and 982; Title 21, United States

Code, Section 853; and Title 28, United States Code, Section 2461

the forfeiture of any other property of the defendant;

            WHEREAS, on or about February 18, 2020, the defendant

pled guilty to Counts One through Nine of the Indictment;

            WHEREAS, on or about May 27, 2020, the defendant entered

into a sentencing agreement with the Government, wherein the

defendant   admitted      the   forfeiture    allegation   with    respect   to

Counts Two and Three of the Indictment and agreed to forfeit,

pursuant to Title 18, United States Code, Sections 981(a)(1)(C)

and 982(a)(1) and Title 28, United States Code, Section 2461(c):

(i) a sum of money equal to $5,373,609 in United States currency,

representing proceeds traceable to the commission of the offense

charged in Count Two of the Indictment and the amount of property

involved in Count Three of the Indictment; and (ii) all right,

title, and interest of the defendant in the following specific

properties representing property, real and personal, involved in

the offense charged in Count Three of the Indictment and property

traceable to such property:

       a) any and all funds formerly on deposit in First Republic

            Bank accounts held in the name of EMJO Investments

            Limited, any and all assets held in investment accounts

            by   Brooke    Private   Equity    Associates,   and    any   funds
    Case
     Case1:18-cr-00693-RMB
          1:18-cr-00693-RMB Document
                             Document216-2 Filed06/02/20
                                      218 Filed  05/27/20 Page
                                                           Page44ofof13
                                                                      13



          currently or previously administered by or associated

          with Brooke Private Equity Associates in the name of

          EMJO Investments Limited;

       b) any and all funds formerly on deposit in Credit Suisse

          bank accounts in the name of Union Properties, Inc.;

       c) any and all interest held by Revack Holdings Foundation

          and any entity in which Revack Holdings Foundation has

          an    ownership    interest,     including       Erika    Investment

          Management Limited, EMJO Investments Limited, Worldwide

          Investment    Services    and   Holdings,       Union    Properties,

          Inc.,    Brecknock    Inc.,   and    Goldbean    Inc.,    in   Boston

          Capital Ventures III LP, Boston Capital Ventures IV LP,

          Peninsula Investments Group II LP, BPEA Cayman Fund 2,

          and     CoreCo1   LP,    including     any   claim       for   future

          distributions; and

       d) the       residence      or         apartment,       located       at

          Prinzregentenstrasse 153, Wohnung 7. Stock, Nr. 173,

          81677, München, Germany;

(a through d, collectively, the “Specific Properties”)
          WHEREAS, the defendant consents to the entry of a money

judgment in the amount of $5,373,609 in United States currency

representing the amount of proceeds traceable to the offense
      Case
       Case1:18-cr-00693-RMB
            1:18-cr-00693-RMB Document
                               Document216-2 Filed06/02/20
                                        218 Filed  05/27/20 Page
                                                             Page55ofof13
                                                                        13



charged    in    Count    Two    of   the   Indictment    that     the    defendant

personally obtained;

             WHEREAS,      the    defendant     further        consents     to   the

forfeiture of all his right, title and interest in the Specific

Properties      which    constitute    property   involved       in   the   offense

charged in Count Three of the Indictment;

             WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant, the proceeds traceable to the

offense charged in Count Two of the Indictment that the defendant

personally obtained and the property involved in Count Three of

the   Indictment        cannot   be   located   upon     the    exercise    of   due

diligence, with the exception of the Specific Property;

             WHEREAS, the defendant consents to the forfeiture of all

his right, title and interest in the Specific Properties;

             WHEREAS, the defendant agrees to make a payment in the

amount of $545,893 in United States currency to the United States

in partial satisfaction of the Money Judgment on or before the

date of sentencing (the “Payment”), in lieu of the forfeiture to

the United States, pursuant to Title 21, United States Code,

Section 853(p) and Title 28, United States Code, Section 2461(c)

of: (1) the funds currently or formerly on deposit in a Degroof

Petercam SA bank account in the name of Immobiliera Lux SA; and

(2) $440,000 of the value of that lot or parcel of land, together
       Case
        Case1:18-cr-00693-RMB
             1:18-cr-00693-RMB Document
                                Document216-2 Filed06/02/20
                                         218 Filed  05/27/20 Page
                                                              Page66ofof13
                                                                         13



with     its        building,   appurtenances,     improvements,      fixtures,

attachments, and easements, located at 590 Charles River Street,

Needham,       Massachusetts,     02492    (collectively,    the    “Substitute

Assets”); and

               WHEREAS,    pursuant   to   Title   21,   United    States   Code,

Section 853(g), and Rules 32.2(b)(3), and 32.2(b)(6) of the Federal

Rules of Criminal Procedure, the Government is now entitled,

pending any assertion of third-party claims, to reduce the Specific

Property to its possession and to notify any and all persons who

reasonably appear to be a potential claimant of their interest

herein;

               IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Geoffrey S. Berman,

United States Attorney, Assistant United States Attorneys, THANE

REHN and EUN YOUNG CHOI of counsel, and the defendant, and his

counsel, WILLIAM BURCK, Esq., that:

               1.     As a result of the offenses charged in Count Two

and Three of the Indictment, to which the defendant pled guilty,

a money judgment in the amount of $5,373,609 in United States

currency       (the    “Money   Judgment”),   representing    the    amount   of

proceeds traceable to the offense charged in Count Two of the

Indictment that the defendant personally obtained and the amount
    Case
     Case1:18-cr-00693-RMB
          1:18-cr-00693-RMB Document
                             Document216-2 Filed06/02/20
                                      218 Filed  05/27/20 Page
                                                           Page77ofof13
                                                                      13



of property involved in the offense charged in Count Three of the

Indictment, shall be entered against the defendant.

          2.    As a result of the offense charged in Count Three

of the Indictment, to which the defendant pled guilty, all of the

defendant’s right, title and interest in the Specific Properties

is hereby forfeited to the United States for disposition in

accordance with the law, subject to the provisions of Title 21,

United States Code, Section 853.

          3.    Pursuant to Rule 32.2(b)(4) of the Federal Rules

of Criminal Procedure, this Consent Preliminary Order of

Forfeiture as to Specific Properties/Money Judgment is final as

to the defendant, HARALD JOACHIM VON DER GOLTZ, and shall be

deemed part of the sentence of the defendant, and shall be

included in the judgment of conviction therewith.

          4.    The   defendant     shall   make    the   Payment    to    the

Government by sentencing of the defendant and the Government agrees

to accept the Payment and forfeiture of the Specific Properties in

full satisfaction of the Money Judgment upon entry of a Final Order

of Forfeiture as to the Specific Properties.

          5.    Upon receipt of the Payment, the Government agrees

that it will take no further action to forfeit the Substitute

Assets.
    Case
     Case1:18-cr-00693-RMB
          1:18-cr-00693-RMB Document
                             Document216-2 Filed06/02/20
                                      218 Filed  05/27/20 Page
                                                           Page88ofof13
                                                                      13



             6.     All payments on the outstanding Money Judgment

shall be made by postal money order, bank or certified check, made

payable to the United States Department of Treasury, and delivered

by mail to the United States Attorney’s Office, Southern District

of New York, Attn: Money Laundering and Transnational Criminal

Enterprises Unit, One St. Andrew’s Plaza, New York, New York 10007

and shall indicate the defendant’s name and case number.

             7.     The   United   States       Department    of    Treasury     is

authorized to deposit the payments on the Money Judgment in the

Treasury Assets Forfeiture Fund, and the United States shall have

clear title to such forfeited property.

             8.     Upon entry of this Consent Preliminary Order of

Forfeiture as to Specific Properties/Money Judgment, the United

States (or its designee) is hereby authorized to take possession

of the Specific Properties and to hold such properties in its

secure custody and control.

             9.     Pursuant to Title 21, United States Code, Section

853(n)(1),    Rule    32.2(b)(6)    of    the    Federal    Rules   of   Criminal

Procedure,    and    Rules     G(4)(a)(iv)(C)      and     G(5)(a)(ii)   of    the

Supplemental Rules for Certain Admiralty and Maritime Claims and

Asset Forfeiture Actions, the United States is permitted to publish

forfeiture        notices     on    the     government        internet        site,

www.forfeiture.gov.         This site incorporates the forfeiture notices
      Case
       Case1:18-cr-00693-RMB
            1:18-cr-00693-RMB Document
                               Document216-2 Filed06/02/20
                                        218 Filed  05/27/20 Page
                                                             Page99ofof13
                                                                        13



that have been traditionally published in newspapers. The United

States forthwith shall publish the internet ad for at least thirty

(30) consecutive days.         Any person, other than the defendant,

claiming interest in the Specific Properties must file a Petition

within sixty (60) days from the first day of publication of the

Notice on this official government internet web site, or no later

than thirty-five (35) days from the mailing of actual notice,

whichever is earlier.

            10.   The published notice of forfeiture shall state that

the petition (i) shall be for a hearing to adjudicate the validity

of the petitioner’s alleged interest in the Specific Properties,

(ii) shall be signed by the petitioner under penalty of perjury,

and (iii) shall set forth the nature and extent of the petitioner’s

right, title or interest in the Specific Property, the time and

circumstances of the petitioner’s acquisition of the right, title

and   interest    in   the   Specific   Property,    any   additional    facts

supporting the petitioner’s claim, and the relief sought, pursuant

to Title 21, United States Code, Section 853(n).

            11.   Pursuant to 32.2 (b)(6)(A) of the Federal Rules of

Criminal Procedure, the Government shall send notice to any person

who reasonably appears to be a potential claimant with standing to

contest the forfeiture in the ancillary proceeding.
    Case
     Case1:18-cr-00693-RMB
          1:18-cr-00693-RMB Document
                             Document216-2 Filed06/02/20
                                      218 Filed  05/27/20 Page
                                                           Page10
                                                                10ofof13
                                                                       13



           12.   Upon adjudication of all third-party interests,

this Court will enter a Final Order of Forfeiture with respect to

the Specific Properties, pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed. All

Specific Properties forfeited to the United States under a Final

Order of Forfeiture shall be applied towards the satisfaction of

the Money Judgment. If the Payment is made on or before the date

of sentencing, the Government agrees to accept the Payment as full

satisfaction of the Money Judgment upon the entry of a Final Order

of Forfeiture as to the full amount of the Specific Properties.

           13.   If for any reason the Payment is not made as of the

date of sentencing, then pursuant to 21 U.S.C. § 853(p), the United

States is authorized to seek forfeiture of the Substitute Assets

and other substitute assets of the defendant up to the uncollected

amount of the Money Judgment.

           14.   Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal   Procedure,    the   United    States    Attorney’s      Office   is

authorized to conduct any discovery needed to identify, locate or

dispose    of    forfeitable       property,      including     depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas.

           15.   The Court shall retain jurisdiction to enforce this

Consent    Preliminary     Order    of   Forfeiture      as   to     Specific
     Case
      Case1:18-cr-00693-RMB
           1:18-cr-00693-RMB Document
                              Document216-2 Filed06/02/20
                                       218 Filed  05/27/20 Page
                                                            Page11
                                                                 11ofof13
                                                                        13



Properties/Money Judgment, and to amend it as necessary, pursuant

to Rule 32.2 of the Federal Rules of Criminal Procedure.

            16.   The   Clerk    of    the    Court     shall   forward     three

certified copies of this Consent Preliminary Order of Forfeiture

as   to   Specific   Properties/Money        Judgment   to   Assistant     United

States    Attorney   Alexander    J.    Wilson,    Co-Chief     of   the    Money

Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New

York 10007.



 [THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]
      Case
       Case1:18-cr-00693-RMB
            1:18-cr-00693-RMB Document
                               Document216-2 Filed06/02/20
                                        218 Filed  05/27/20 Page
                                                             Page12
                                                                  12ofof13
                                                                         13



            17.    The   signature   page   of   this   Consent   Preliminary

Order of Forfeiture as to Specific Properties/Money Judgment may

be executed in one or more counterparts, each of which will be

deemed an original but all of which together will constitute one

and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York



By:                                                      05/27/2020
      THANE REHN/EUN YOUNG CHOI                         DATE
      Assistant United States Attorneys
      One St. Andrew’s Plaza
      New York, NY 10007
      (212)637-2354/2187


HARALD JOACHIM VON DER GOLTZ


By:
      HARALD JOACHIM VON DER GOLTZ                      DATE



By:
      WILLIAM BURCK, ESQ.                               DATE
      Attorney for Defendant
      51 Madison Avenue, 22nd Floor
      New York, NY 10010


SO ORDERED:


HONORABLE RICHARD M. BERMAN                             DATE
UNITED STATES DISTRICT JUDGE
 Case1:18-cr-00693-RMB
Case  1:18-cr-00693-RMB Document
                        Document216-2 Filed 06/02/20
                                 218 Filed  05/27/20 Page
                                                     Page13
                                                          13ofof13
                                                                 13




                                                6/2/2020
